EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul LaVanway on July 6, 2022.
The application has been amended as follows: 
Cancel claims 1-15.


REASONS FOR ALLOWANCE
Regarding claim 16, Dayton (US 10555757 B2) teaches a method comprising: 
inserting a first pin (20) into a first bone portion (24) and a second pin (30) into a second bone portion (34) such that the first pin is substantially parallel to the second pin (see Fig. 1); 
inserting a compressor-distractor (top part of device 10) on the first pin (20) and on the second pin (30) by at least positioning the first pin through a first pin-receiving hole (50) of a first engagement arm (40) of the compressor-distractor and positioning the second pin through a second pin-receiving hole (70) of a second engagement arm (60) (see Col. 3, ll. 13-15) of the compressor-distractor (see Col. 3, ll. 25-27), the compressor-distractor including an actuator (160) operatively coupled to the first engagement arm (40) and the second engagement arm (60),
Triplett (US 9924969 B2) teaches inserting a compressor-distractor (810) (see Fig. 18B) on the first pin and on the second pin by at least positioning the first pin through a first pin-receiving hole (hole in 912) of a first engagement arm (see labelled diagram below) of the compressor-distractor and positioning the second pin through a second pin-receiving hole (hole in 914) of a second engagement arm (see labelled diagram below) of the compressor-distractor (see Fig. 18A), the compressor-distractor including an actuator (922) operatively coupled to the first engagement arm (portion surrounding 912 to the left of the actuator) and the second engagement arm (portion surrounding 914 to the right of the actuator), wherein the first pin-receiving hole defines a longitudinal axis that is angled relative to a longitudinal axis defined by the second pin-receiving hole at a non-zero degree angle such that the first bone portion to move relative to the second bone portion when the compressor-distractor is inserted on the first pin and the second pin (see varying angles of pin-receiving hole shown in Fig. 18B),
And Hollawell (US 20060235383 A1) teaches a method (see Figs. 1 and 5, noting they are the same embodiment, see Para. [0015]) comprising: 
inserting a first pin (16) into a first bone portion and a second pin (16) into a second bone portion (see labelled diagram of Fig. 5 below) such that the first pin is substantially parallel to the second pin (see pins inserted in Fig. 5 and parallel orientation in Fig. 1, noting that the pins may be rotated via hinge 14 (see Para. [0029])); 
inserting a compressor-distractor (the system shown in Fig. 1, already attached to pins 16) on the first pin and on the second pin by at least positioning the first pin through a first pin-receiving hole (see left-side hole in Fig 10 which holds the pin) of a first engagement arm (10) of the compressor-distractor and positioning the second pin through a second pin-receiving hole (see left-side hole in Fig 10 which holds the pin) of a second engagement arm (10) of the compressor-distractor (see Fig.1, wherein the pins are inserted through respective first and second pin receiving holes), the compressor-distractor including an actuator (18) operatively coupled to the first (10) engagement arm and the second engagement arm (10) (note that the first and second engagement arms and pins are substantially identical versions of clamp 14 and use the same reference characters, see Para. [0015]) (claim 16),
 however these references, independent or in combination, fail to teach wherein the first pin-receiving hole defines a longitudinal axis that is angled relative to a longitudinal axis defined by the second pin-receiving hole at a non-zero degree angle such that the first bone portion to move relative to the second bone portion when the compressor-distractor is inserted on the first pin and the second pin (claim 16). For this reason, the pending claims have been deemed allowable.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773